DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 16 of U.S. Patent No. 11,348,884. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2, which inherits the limitations of claim 1, and claim 16, of U.S. Patent No. 11,348,884, disclose all limitations of claims 1 and 16 of the instant application.

17/826,369
U.S. Patent No. 11,348,884
1. An organic interposer comprising:
interconnect-level dielectric material layers embedding redistribution interconnect structures;
a dielectric capping layer overlying the interconnect-level dielectric material layers;

a bonding-level dielectric layer overlying the dielectric capping layer; and

a dual-layer metal structure comprising:

a lower metal line structure embedded within the interconnect-level dielectric material layer,
a conductive via structure vertically extending through the dielectric capping layer and contacting the lower metal line structure, and
an upper metal line structure embedded within the bonding-level dielectric layer and comprising copper; and
a first bump structure overlying the bonding-level dielectric layer and contacting a first segment of a top surface of the dual-layer metal structure.







16. A method of forming an organic interposer, comprising:
forming interconnect-level dielectric material layers embedding redistribution interconnect structures and a lower metal line structure over a carrier substrate;
forming a dielectric capping layer over the lower metal line structure;
forming a via cavity over the lower metal line structure through the dielectric capping layer;
forming a continuous conductive structure comprising copper in the via cavity and over the dielectric capping layer, wherein the continuous conductive structure comprises a conductive via structure vertically extending through the dielectric capping layer and contacting the lower metal line structure, and an upper metal line structure overlying the dielectric capping layer, wherein a combination of the lower metal line structure, the conductive via structure, and the upper metal line structure comprises a dual-layer metal structure; and
forming at least one bump structure on the dual-layer metal structure.

1. An organic interposer comprising: 
interconnect-level dielectric material layers embedding redistribution interconnect structures; 
at least one dielectric capping layer overlying a topmost interconnect-level dielectric material layer selected from the interconnect-level dielectric material layers; 
a bonding-level dielectric layer overlying the at least one dielectric capping layer; and 
a dual-layer inductor structure  comprising: 
a lower conductive coil embedded within the topmost interconnect-level dielectric material layer; 
a conductive via structure vertically extending through the at least one dielectric capping layer and the lower conductive coil; and 
an upper conductive coil embedded within the bonding-level dielectric layer and comprising copper.
2. The organic interposer of claim 1, further comprising: a first bump structure overlying the bonding-level dielectric layer and contacting a top surface of a first end portion of the dual-layer inductor structure; and a second bump structure overlying the bonding-level dielectric layer and contacting a top surface of a second end portion of the dual-layer inductor structure.

16. A method of forming an organic interposer, comprising: 
forming interconnect-level dielectric material layers embedding redistribution interconnect structures and a lower conductive coil over a carrier substrate;
forming at least one dielectric capping layer over the lower conductive coil; 
forming a via cavity over the lower conductive coil through the at least one dielectric capping layer; 
forming a continuous conductive structure comprising copper in the via cavity and over the at least one dielectric capping layer, wherein the continuous conductive structure comprises a conductive via structure vertically extending through the at least one dielectric capping layer and contacting the lower conductive coil, and an upper conductive coil overlying the at least one dielectric capping layer, wherein a combination of the lower conductive coil, the conductive via structure, and the upper conductive coil comprises a dual-layer inductor structure; and 
forming a pair of bump structures contacting end portions of the dual-layer inductor structure.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (U.S. Patent No. 9,385,105).
Regarding to claim 11, Meyer teaches a semiconductor structure comprising an organic interposer (Figs. 14-20), the organic interposer comprising:
interconnect-level dielectric material layers embedding redistribution interconnect structures (Fig. 20, element 114);
a metal structure comprising copper (Fig. 20, column 29, lines 1-10, structure including 110/109/108/115/107/111) and vertically extending through a layer stack including the interconnect-level dielectric layer (Fig. 20, element 114), a dielectric capping layer (Fig. 20, element 103), and a bonding-level dielectric layer (Fig. 20, element 120) and comprising a first plurality of line segments that are laterally spaced apart among one another (Fig. 20, elements 107); and
a first bump structure overlying the bonding-level dielectric layer, contacting a first segment of a top surface of the metal structure, and having an areal overlap with the first plurality of line segments in a plan view (Fig. 20, element 111).
Regarding to claim 12, Meyer teaches a semiconductor die bonded to the organic interposer through solder material portions, wherein one of the solder material portions is bonded to the first bump structure (Fig. 20, element 101). 
Regarding to claim 13, Meyer teaches the organic interposer comprises a second bump structure overlying the bonding level dielectric layer and contacting a second segment of the top surface of the metal structure and another of the solder material portions is bonded to the second bump structure (Figs. 19-20, element 115).
Regarding to claim 14, Meyer teaches the metal structure comprises a dual-layer metal structure that includes:
a lower metal line structure embedded within the interconnect-level dielectric material layer (Figs. 18-20, element 117b, column 29, lines 22-27);
a conductive via structure contacting the lower metal line structure and laterally surrounded by the dielectric capping layer (Figs. 18-20, element 115); and
an upper metal line structure comprising a first plurality of line segments, contacting the conductive via structure, and laterally surrounded by the bonding-level dielectric layer (Figs. 18-20, element 117a, column 29, lines 22-27).

    PNG
    media_image1.png
    636
    1717
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Patent No. 8,237,269) in view of Matsuzaki (U.S. Patent No. 5,519,582).
Regarding to claim 1, Tang teaches an organic interposer comprising:
interconnect-level dielectric material layers embedding redistribution interconnect structures (Fig. 7, layers 144/145/146);
a dielectric capping layer overlying the interconnect-level dielectric material layers (Fig. 7, element 151);
a bonding-level dielectric layer overlying the dielectric capping layer (Fig. 7, the encapsulant of die 103); and
a dual-layer metal structure (please also see Figs. 8-10) comprising:
a lower metal line structure embedded within the interconnect-level dielectric material layer (Fig. 7, the coil inside stack 144/145/146),
a conductive via structure vertically extending through the dielectric capping layer and contacting the lower metal line structure (Fig. 7, via 148 under bump 137), and
an upper metal line structure embedded within the bonding-level dielectric layer (Fig. 7, the coil inside die 103); and
a first bump structure overlying the bonding-level dielectric layer and contacting a first segment of a top surface of the dual-layer metal structure (Fig. 7, bump 137).
Tang does not disclose the upper metal line structure, which is an inductor coil, comprising copper.
Matsuzaki discloses an inductor coil comprising copper (Figs. 1-2, column 4, lines 36-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tang in view of Matsuzaki to comprise copper in the upper metal line structure in order to obtain excellent electrical and thermal conductivities.
Regarding to claim 8, Tang teaches metallic pad and via structures contacting a respective one of the redistribution interconnect structures and including a respective pad portion that is embedded within the bonding-level dielectric layer and a respective via portion that is embedded within the dielectric capping layer (Fig. 7, element 141); and additional bump structures contacting a respective one of the metallic pad and via structures (Fig. 7).
Regarding to claim 9, Tang teaches the pad portions of the metallic pad and via structure have a same thickness as, and have a same material composition as, the upper metal line structure (Fig. 7); and the additional bump structures have a same height as, and have a same material composition as, the first bump structure (Fig. 7).
Regarding to claim 10, Tang as modified results in the conductive via structure comprises a lower portion of a spiral-shaped copper portion that underlies a horizontal plane including a top surface of the dielectric capping layer; and the upper metal line structure comprises an upper portion of the spiral-shaped copper portion that overlies the horizontal plane including the top surface of the dielectric capping layer (Figs 7-10. As being modified, the coils are copper).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. Patent No. 9,385,105), as applied to claims 11-14, in view of Tang et al. (U.S. Patent No. 8,237,269).
Regarding to claim 15, Meyer teaches the lower metal line structure comprises a second plurality of line segments (Figs. 18-20). Meyer does not disclose at least 90 % of a total area of the upper metal line structure has an areal overlap with the lower metal line structure in a plan view and at least 90 % of a total area of the lower metal line structure has an areal overlap with the upper metal line structure in the plan view. Tang discloses at least 90 % of a total area of the upper metal line structure has an areal overlap with the lower metal line structure in a plan view and at least 90 % of a total area of the lower metal line structure has an areal overlap with the upper metal line structure in the plan view (Fig. 14, Fig. 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyer in view of Tang to configure at least 90 % of a total area of the upper metal line structure having an areal overlap with the lower metal line structure in a plan view, and at least 90 % of a total area of the lower metal line structure having an areal overlap with the upper metal line structure in the plan view, in order to increase inductive efficiency.
Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. Patent No. 9,385,105) in view of Matsuzaki (U.S. Patent No. 5,519,582).
Regarding to claim 1, Meyer teaches an organic interposer comprising:
interconnect-level dielectric material layers embedding redistribution interconnect structures (Fig. 20, element 120);
a dielectric capping layer overlying the interconnect-level dielectric material layers (Fig. 20, element 103);
a bonding-level dielectric layer overlying the dielectric capping layer (Fig. 20, element 114); and
a dual-layer metal structure (Figs. 18-20) comprising:
a lower metal line structure embedded within the interconnect-level dielectric material layer (Figs. 18-20, element 117a, column 29, lines 22-27),
a conductive via structure vertically extending through the dielectric capping layer and contacting the lower metal line structure (Figs. 18-20, element 115), and
an upper metal line structure embedded within the bonding-level dielectric layer (Figs. 18-20, element 117b, column 29, lines 22-27); and
a first bump structure overlying the bonding-level dielectric layer and contacting a first segment of a top surface of the dual-layer metal structure (Fig. 20, bump 106).
Meyer discloses the connections to the upper metal line structure is copper to copper (column 29, lines 17-21), but does not clearly disclose the upper metal line structure comprising copper.
Matsuzaki discloses an inductor coil, which is upper metal line structure, comprising copper (Figs. 1-2, column 4, lines 36-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyer in view of Matsuzaki to comprise copper in the upper metal line structure in order to obtain excellent electrical and thermal conductivities.
Regarding to claim 2, Meyer teaches the first bump structure comprises a first bump pillar portion overlying the bonding-level dielectric layer (Fig. 20, element 106) and a first bump via portion that extends through the bonding-level dielectric layer (Fig. 20, element 109).
Regarding to claim 3, Meyer teaches the upper metal line structure comprises a plurality of line segments that are spaced apart among one another (Fig. 19, Fig. 20); and the plurality of line segments has an areal overlap with the first bump pillar portion in a plan view (Fig. 20).
Regarding to claim 4, Meyer teaches a second bump structure overlying the bonding-level dielectric layer and contacting a second segment of a top surface of the dual-layer metal structure (Fig. 20), wherein the second bump structure comprises a second bump pillar portion overlying the bonding-level dielectric layer and a second bump via portion that extends through the bonding-level dielectric layer (Fig. 20).
Regarding to claim 5, Meyer teaches the conductive via structure continuously extends laterally from an area that overlaps with the first bump via portion in a plan view to an area that overlaps with the second bump via portion in the plan view (Fig. 19A).

    PNG
    media_image2.png
    631
    1721
    media_image2.png
    Greyscale

Regarding to claim 6, Meyer teaches the first bump via portion is laterally offset from a vertical axis passing through a geometrical center of the first bump pillar portion; and the second bump via portion is laterally offset from a vertical axis passing through a geometrical center of the second bump pillar portion (Fig. 20).
Regarding to claim 7, Meyer teaches the upper metal line structure comprises an upper conductive coil having a spiral configuration in which outer line segments encircle inner line segments (Figs. 14-18); and the first bump structure has an areal overlap with multiple line segments of the upper conductive coil (Fig. 20).
Regarding to claim 8, Meyer teaches metallic pad and via structures contacting a respective one of the redistribution interconnect structures and including a respective pad portion that is embedded within the bonding-level dielectric layer and a respective via portion that is embedded within the dielectric capping layer (Fig. 20); and additional bump structures contacting a respective one of the metallic pad and via structures (Fig. 20, bump 106 on left side in the figure).
Regarding to claim 9, Meyer teaches the pad portions of the metallic pad and via structure have a same thickness as, and have a same material composition as, the upper metal line structure (Fig. 20, element 108 have same thickness with 117b); and the additional bump structures have a same height as, and have a same material composition as, the first bump structure (Fig. 20, all bumps 106 have same height).
Regarding to claim 10, Meyer as modified results in the conductive via structure comprises a lower portion of a spiral-shaped copper portion that underlies a horizontal plane including a top surface of the dielectric capping layer; and the upper metal line structure comprises an upper portion of the spiral-shaped copper portion that overlies the horizontal plane including the top surface of the dielectric capping layer (Figs. 15-20. As being modified, the coils are copper).
Regarding to claim 16, Meyer teaches a method of forming an organic interposer, comprising (the method steps are not claimed to impart in a specific order):
forming interconnect-level dielectric material layers embedding redistribution interconnect structures (Fig. 20, element 114) and a lower metal line structure (Fig. 20, element 108/117b) over a carrier substrate (Fig. 20, element 116);
forming a dielectric capping layer over the lower metal line structure (Fig. 20, element 103);
forming a via cavity over the lower metal line structure through the dielectric capping layer (Fig. 20, the via cavity that encloses bump 115);
forming a continuous conductive structure in the via cavity and over the dielectric capping layer, wherein the continuous conductive structure comprises a conductive via structure vertically extending through the dielectric capping layer and contacting the lower metal line structure (Fig. 20, element 115), and an upper metal line structure overlying the dielectric capping layer (Figs. 18-20, element 107/117a, column 29, lines 22-27), wherein a combination of the lower metal line structure, the conductive via structure, and the upper metal line structure comprises a dual-layer metal structure (Fig. 20, Fig. 18, Fig. 19); and
forming at least one bump structure on the dual-layer metal structure (Fig. 20, element 111).
Meyer discloses the connections to the conductive structure is copper to copper (column 29, lines 17-21), but does not clearly disclose the conductive structure comprising copper.
Matsuzaki discloses an inductor coil, which is a conductive structure, comprising copper (Figs. 1-2, column 4, lines 36-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyer in view of Matsuzaki to comprise copper in the conductive structure in order to obtain excellent electrical and thermal conductivities.
Regarding to claim 17, Meyer teaches forming a bonding-level dielectric layer over the dual-layer metal structure; and forming at least one bonding-level via cavity through the bonding-level dielectric layer over the dual-layer metal structure, wherein the at least one bump structure fills the at least one bonding-level via cavity (Fig. 20, bonding-level via 111 filled the cavity in bonding-level dielectric layer 120).
Regarding to claim 18, Meyer teaches a first bump structure that contacts a top surface of a first end portion of the dual-layer metal structure; and a second bump structure that contacts a top surface of a second end portion of the dual-layer metal structure (Fig. 20).
Regarding to claim 19, Meyer teaches the conductive via structure continuously extends laterally from an area that overlaps with the first bump structure in a plan view to an area that overlaps with the second bump structure in the plan view (Figs. 19-20).
Regarding to claim 20, Meyer teaches the upper metal structure comprises a plurality of line segments that are laterally spaced apart among one another and have an areal overlap with one of the at least one bump structure (Fig. 19).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. Patent No. 9,385,105), as applied to claims 11-14, in view of Kamgaing et al. (U.S. Patent No. 10,615,133).
Regarding to claim 15, Meyer teaches the lower metal line structure comprises a second plurality of line segments (Figs. 18-20). Meyer does not disclose at least 90 % of a total area of the upper metal line structure has an areal overlap with the lower metal line structure in a plan view and at least 90 % of a total area of the lower metal line structure has an areal overlap with the upper metal line structure in the plan view. Kamgaing discloses at least 90 % of a total area of the upper metal line structure has an areal overlap with the lower metal line structure in a plan view and at least 90 % of a total area of the lower metal line structure has an areal overlap with the upper metal line structure in the plan view (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyer in view of Kamgaing to configure at least 90 % of a total area of the upper metal line structure having an areal overlap with the lower metal line structure in a plan view and at least 90 % of a total area of the lower metal line structure having an areal overlap with the upper metal line structure in the plan view, in order to increase inductive efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828